         Case 1:19-cv-16595-RBK-JS Document 20 Filed 10/15/20 Page 1 of 1 PageID: 88




                                                  State of New Jersey
PHILIP D. MURPHY                               OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                                 DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                       DIVISION OF LAW
SHEILA Y. OLIVER                                          25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                                 PO Box                                                   Director
                                                        TRENTON, NJ 08625-0


                                                    October 15, 2020

       Via CM/ECF
       Hon. Joel Schneider, U.S.M.J.
       U.S. District Court for the District of New Jersey
       Mitchell H. Cohen Building & U.S. Courthouse
       Camden, N.J. 08101

                    Re:     Bradari P. Altman v. Stockton University
                            Docket No.: 1:19-cv-16595-RBK-JS

       Dear Judge Schneider:

            As you are aware, I represent Stockton University in the
       above-referenced matter, which has settled.   A stipulation of
       dismissal will be filed when the settlement documents have been
       finalized.

            I thank Your Honor for your assistance in facilitating the
       resolution of this matter.

                                                        Respectfully submitted,

                                                        GURBIR S. GREWAL
                                                        ATTORNEY GENERAL OF NEW JERSEY

                                               By: _/s/ Jaclyn M. Frey_______________
                                                    Jaclyn M. Frey
                                                    Deputy Attorney General


       cc:        Michael M. Mosca, Esq. (via CM/ECF)




                               HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-3100• FAX: (609) 943-5853
                          New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
